Exhibit 10.1

 

INTEGRATED CIRCUIT SYSTEMS, INC.

2000 LONG-TERM EQUITY INCENTIVE PLAN

 

NON-QUALIFIED STOCK OPTION NOTICE

 

Integrated Circuit Systems, Inc. (the “Company”), hereby grants to
                     (the “Optionee”) an option to purchase                     
shares of the Company’s common stock (the “Option”). The Option is subject to
the terms set forth herein, and in all respects is subject to the terms and
provisions of the Integrated Circuit Systems, Inc. 2000 Long-Term Equity
Incentive Plan (the “Plan”) applicable to non-qualified stock options, which
terms and provisions are incorporated herein by this reference. Except as
otherwise specified herein or unless the context requires otherwise, the terms
defined in the Plan shall have the same meanings when used herein.

 

1. Nature of the Option. The Option is not intended to be an incentive stock
option described by Section 422 of the Internal Revenue Code of 1986, as amended
(the “Code”).

 

2. Date of Grant; Term of Option. The grant of this Option is effective as of
                     (the “Date of Grant”), contingent upon the Optionee’s
commencement of service with or for the Company. This Option may not be
exercised later than                      (the date that is ten (10) years after
the Date of Grant, hereinafter referred to as the “Expiration Date”), subject to
earlier termination or cancellation, as provided in the Plan or Section 6
hereof.

 

3. Option Exercise Price. The total cost to the Optionee to purchase, pursuant
to this Option Notice, one Share is $             .

 

4. Exercise of Option. The Option shall be exercisable during its term only in
accordance with the terms and provisions of the Plan and this Option Notice, as
follows:

 

(a) Right to Exercise. This Option shall vest and be fully exercisable in
increments of 25% of the Shares subject hereto (the “Option Shares”) on each
anniversary of the Date of Grant (the “Vesting Date”), provided the Optionee
remains continuously engaged in service with or for the Company or any
Subsidiary through such Vesting Date, as follows:

 

Option Shares    Vesting Date __________    __________ __________    __________
__________    __________ __________    __________



--------------------------------------------------------------------------------

(b) Method of Exercise. The Optionee may exercise the Option as follows:

 

(i) Written Notice. The Optionee shall provide the Company with written notice
of his or her election to exercise this Option, and shall make such
representations and agreements as to his investment intent with respect to the
Option Shares as may be required by the Company hereunder or pursuant to the
provisions of the Plan. Such written notice shall be signed by the Optionee and
shall be delivered in person or by certified mail to the Secretary of the
Company or such other person as may be designated by the Company.

 

(ii) Payment of Purchase Price. The written notice shall be accompanied by
payment of the purchase price in the manner described in Section 4(c), and by
any other agreements required by the terms of the Plan.

 

(iii) Share Certificates. The Optionee will have no right to receive dividends
and will have no other rights as a shareholder with respect to such Option
Shares notwithstanding the exercise of the Option, until the issuance (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company) of the share certificate(s) evidencing
the Option Shares that are being issued upon exercise of the Option. The Company
will issue (or cause to be issued) such share certificates promptly following
the exercise of the Option. The certificate(s) for the Shares as to which the
Option shall be exercised shall be registered in the name of the Optionee.

 

(c) Method of Payment. The method of payment of the purchase price shall be as
follows:

 

(i) Cash Payment. The purchase price for any or all of the Shares to be acquired
may be paid in cash by wire transfer, certified check or bank check, in each
case payable to the order of the Company.

 

(ii) Cashless Payment. The purchase price for any or all of the Shares to be
acquired may be paid by: (1) surrender of Shares held by or for the account of
the Optionee with a Fair Market Value per Share, as of the exercise date, equal
to the purchase price multiplied by the number of Shares to be purchased, (2)
simultaneous sale through a broker reasonably acceptable to the Committee of
Option Shares acquired on exercise, as permitted under Regulation T of the
Federal Reserve Board, or (3) the surrender of any exercisable but unexercised
portion of the Option having an Option Spread (as defined below) equal to the
purchase price multiplied by the number of Shares to be purchased. The “Option
Spread” of a surrendered portion of the Option means, as of the exercise date,
an amount equal to the excess of the total Fair Market Value of the Shares
underlying the surrendered portion of the Option over the total exercise price
of the Shares underlying the surrendered portion of the Option. In the event the
Optionee elects to pay the purchase price payable with respect to an Option

 

- 2 -



--------------------------------------------------------------------------------

pursuant to clause (1) or (3) above, then (i) only a whole number of shares may
be tendered (or withheld) in payment, and (ii) the Optionee must present
evidence acceptable to the Board that he or she has owned any Shares so tendered
under clause (1) (or has owned a number of Shares at least equal to the number
of Shares to be so withheld under clause (3)), and that such Shares have not
been subject to a substantial risk of forfeiture, for at least six months prior
to the date of exercise.

 

(d) Partial Exercise. The Option may be exercised in whole or in part; provided,
however, that any exercise may apply only with respect to a whole number of
Option Shares.

 

(e) Restrictions on Exercise. This Option may not be exercised if the issuance
of the Shares upon such exercise would constitute a violation of any applicable
federal or state securities laws or other laws or regulations. As a condition to
the exercise of this Option, the Company may require the Optionee to make any
representation or warranty to the Company as may be required by or advisable
under any applicable law or regulation.

 

5. Investment Representations. Unless the Option Shares have been registered
under the Securities Act of 1933, in connection with the acquisition of this
Option, the Optionee represents and warrants as follows:

 

(a) The Optionee is acquiring this Option, and upon exercise of this Option, the
Optionee will be acquiring the Option Shares for investment for his or her own
account, not as a nominee or agent, and not with a view to, or for resale in
connection with, any distribution thereof.

 

(b) The Optionee has a preexisting business or personal relationship with the
Company or one of its directors, officers or controlling persons and by reason
of the Optionee’s business or financial experience, has, and could be reasonably
assumed to have, the capacity to protect his or her interests in connection with
the acquisition of this Option and the Option Shares.

 

6. Termination of Relationship with the Company. Notwithstanding any provision
of this Section 6, this Option shall not be exercisable after the expiration of
the term set forth in Section 2 hereof.

 

(a) Generally. If the Optionee’s employment, consulting or other relationship
with the Company terminates for any reason other than Retirement, Disability,
death, Change in Control, or Cause, the Option (to the extent exercisable at the
time of such termination) may be exercised at any time within thirty (30) days
after the date of such termination, provided that the Optionee does not engage
in Competition during such 30-day period. To the extent that the Option was not
exercisable at the time of such termination, or to the extent the Option is not
exercised within the time specified herein, the Option will terminate.

 

- 3 -



--------------------------------------------------------------------------------

(b) Retirement. If the Optionee’s employment, consulting or other relationship
with the Company or any Subsidiary terminates due to Retirement, the Option (to
the extent exercisable at the time of such termination) may be exercised at any
time within ninety (90) days after the date of such termination, provided that
the Optionee does not engage in Competition during such 90-day period, unless
the Optionee has received the written consent of the Committee. To the extent
that the Option was not exercisable at the time of such termination, or to the
extent the Option is not exercised within the time specified herein, the Option
will terminate.

 

(c) Disability. If the Optionee’s employment, consulting or other relationship
with the Company or any Subsidiary terminates due to Disability, this Option may
be exercised by the Optionee or his legal guardian or representative at any time
within 180 days of termination, but in any case only to the extent the Optionee
was entitled to exercise this Option at the date of such termination; provided,
however, that if the disabled Optionee commences any employment or engagement
(including, but not limited to, full or part-time employment or independent
consulting work) during the aforementioned 180-day period, this Option will
terminate immediately and automatically. To the extent that the Option was not
exercisable at the date of termination, or to the extent the Option is not
exercised within the time specified herein, the Option will terminate.

 

(d) Death. If the Optionee’s employment, consulting or other relationship with
the Company or any Subsidiary terminates due to his death, this Option will
remain exercisable 180 days after the date of death by the Optionee’s estate or
by a person who acquired the right to exercise this Option by bequest or
inheritance, but, in any case, only to the extent the Optionee was entitled to
exercise this Option at the date of such termination. To the extent that the
Option was not exercisable at the date of termination, or to the extent the
Option is not exercised within the time specified herein, the Option will
terminate.

 

(e) Change in Control. If the Optionee’s employment, consulting or other
relationship with the Company or any Subsidiary terminates for any reason within
one year after a Change in Control, the Option shall immediately vest and be
exercisable as to all Option Shares upon such termination, and shall remain so
until the Expiration Date.

 

(f) Cause. If the Optionee’s employment, consulting or other relationship with
the Company or any Subsidiary is terminated for Cause (other than a termination
for Cause within one year after a Change in Control), the Option will
immediately and automatically expire and the Optionee shall have no further
rights therein.

 

7. Forfeiture of Option and Option Stock.

 

(a) Forfeiture. Notwithstanding any other provision of this Option, but subject
nevertheless to paragraph (b) of this Section 7, the Option shall become
nonexercisable and shall be forfeited if the Optionee’s employment, consulting
or other relationship is

 

- 4 -



--------------------------------------------------------------------------------

terminated for Cause, or if the Board of Directors in its sole discretion
determines that the Optionee has, at any time that the Option is otherwise
exercisable in whole or in part, engaged in Competition with the Company or any
Subsidiary as an employee, officer, director, consultant or otherwise. In the
event of such a determination, or termination for Cause, in addition to the
immediate forfeiture of all unexercised Options, the Optionee shall forfeit all
Option Shares for which the Company has not yet delivered Share certificates to
the Optionee and the Company shall refund to the Optionee the Option price paid
to it, if any, in the same form as it was paid (or in cash at the Company’s
discretion). Notwithstanding anything herein to the contrary, but subject
nevertheless to paragraph (b) of this Section 7, the Company may further
withhold delivery of Share certificates pending the resolution of any inquiry
that could lead to a determination resulting in forfeiture. If, following
delivery of Share certificates, the Optionee engages in Competition with the
Company or any Subsidiary, the Company may cancel such Shares and refund the
lesser of the purchase price or the value of such Shares to the Optionee.

 

(b) Inapplicability after Change in Control. Paragraph (a) of this Section 7
shall not apply if the Optionee’s employment, consulting or other relationship
with the Company or any Affiliate terminates for any reason within one year
after a Change in Control.

 

8. Transferability. Unless the Committee determines otherwise, the option shall
not be transferable by the Optionee other than by will or the laws of descent
and distribution, or to the Optionee’s Family Member pursuant to a qualified
domestic relations order as defined by the Code. With the approval of the
Committee in each instance, an option under the Plan may be transferred by a
Optionee to a Family Member by gift. Unless the Committee determines otherwise,
the Option may be exercised only by the Optionee, or by his or her guardian or
legal representative; by his or her Family Member if such person has acquired
the Option pursuant to a qualified domestic relations order (or by any gift
permitted by the Committee); or by his or her executor or administrator or any
person to whom the Option is transferred by will or the laws of descent and
distribution; provided that incentive stock options within the meaning of
Section 422 of the Code may be exercised by any Family Member, guardian or legal
representative only if permitted by the Code and any regulations thereunder. All
provisions of the Plan shall in any event continue to apply to the Option if
transferred, and any transferee of the Option shall be bound by all provisions
of the Plan as and to the same extent as the Optionee.

 

9. No Continuation of Employment. Neither the Plan nor the Option shall confer
upon any Optionee any right to continue in the service of the Company or any
Subsidiary or limit, in any respect, the right of the Company or any Subsidiary,
as applicable, to discharge the Optionee at any time, with or without cause and
with or without notice.

 

10. Withholding. The Company reserves the right to withhold, in accordance with
any applicable laws, from any consideration payable or property transferable to
Optionee any taxes required to be withheld by federal, state or local law as a
result of the grant or exercise of this Option or the sale or other disposition
of the Shares issued upon exercise of this Option. If the amount of any
consideration payable to the Optionee is insufficient to pay such taxes or if no

 

- 5 -



--------------------------------------------------------------------------------

consideration is payable to the Optionee, upon the request of the Company, the
Optionee (or such other person entitled to exercise the Option pursuant to
Section 6 hereof) shall pay to the Company an amount sufficient for the Company
to satisfy any federal, state or local tax withholding requirements it may
incur, as a result of the grant or exercise of this Option or the sale or other
disposition of the Shares issued upon the exercise of this Option.

 

11. The Plan. This Option is subject to, and the Company and the Optionee agree
to be bound by, all of the terms and conditions of the Plan, as amended from
time to time. Pursuant to the Plan, the Board or the Committee is authorized to
adopt rules and regulations not inconsistent with the Plan as it shall deem
appropriate. The Optionee acknowledges receipt of a copy of the Plan, a copy of
which is attached hereto, and represents that Optionee has read and is familiar
with the terms and provisions thereof, and hereby accepts this Option subject to
all of the terms and provisions thereof. The Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Board or
the Committee upon any questions arising under the Plan.

 

12. Entire Agreement. This Option Notice, together with the Plan and any
exhibits attached thereto or hereto, represent the entire agreement between the
parties.

 

13. Governing Law. This Option Notice shall be construed in accordance with the
laws of the Commonwealth of Pennsylvania, without regard to the application of
the principles of conflicts of laws.

 

14. Amendment. Subject to the provisions of the Plan, this Option Notice may
only be amended by a writing signed by each of the parties hereto.

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officers to
execute and attest this instrument as of the      day of                    .

 

By:

 

 

--------------------------------------------------------------------------------

Title:

   

 

- 6 -



--------------------------------------------------------------------------------

ACKNOWLEDGMENT

 

The Optionee acknowledges receipt of the Option Notice and the Plan, a copy of
which is attached hereto, and represents that he or she has read and is familiar
with the terms and provisions thereof, and hereby accepts this Option subject to
all of the terms and provisions thereof. The Optionee hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the Board of
Directors or the Committee upon any questions arising under the Plan.

 

Date:                       

 

--------------------------------------------------------------------------------

    Signature of Optionee    

 

 

--------------------------------------------------------------------------------

    Name of Optionee    

 

 

--------------------------------------------------------------------------------

    Address    

 

 

--------------------------------------------------------------------------------

    City, State, Zip Code